                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEVE J. LUBIC,                 )
                                )
              Plaintiff,        )
                                )
      v.                        )                    2:19cv148
                                )                    Electronic Filing
FAYETTE COUNTY, WARDEN          )
BRIAN MILLER, JOHN DOE ONE,     )
JOHN DOE TWO, JOHN DOE THREE, )
FAYETTE COUNTY PRISON BOARD, )
OFFICER MATTHEW URAM,           )
C.O. T. J. FIKE, LOU KRUKOWSKY, )
                                )
              Defendants.       )



                                     ORDER OF COURT


       AND NOW, this 27th day of February, 2020, upon due consideration of the Fayette

County defendants' Motion to Dismiss in part and the Report and Recommendation of the

Magistrate Judge addressing the same, and after de novo review of the record, IT IS ORDERED

that [21] the Fayette County Defendants' Motion to Dismiss in Part be, and the same hereby is,

granted in part and denied in part. The motion is granted as to the claim/request for punitive

damages against the Fayette County defendants. The motion is denied to the extent it seeks the

dismissal of the Fayette County Prison Board and in all other aspects;

       IT FURTHER IS ORDERED that upon due consideration of [33] the motion to dismiss

by defendant Uram and the Report and Recommendation of the Magistrate Judge addressing the

same, and after de novo review of the record, [33] the motion be, and the same hereby is,

granted. The claim(s) against defendant Uram are dismissed as barred by the statute of

limitations. This ruling is without prejudice to plaintiff filing an amended complaint within the
deadline set forth below containing allegations that make a plausible showing that defendant

Uram had personal involvement after February 7, 2017, in the alleged unlawful wrongs; and

        IT FURTHER IS ORDERED that plaintiff may file an amended complaint on or before

February 20, 2020, indicating that he is proceeding against defendants Fike and Krukowsky in

their individual capacities and advancing a claim against defendant Uram that is consistent with

the ruling set forth above.

        The [42] Report and Recommendation of the Magistrate Judge is adopted as the opinion

of the court.


                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge

cc:     Charity Grimm Krupa, Esquire
        Maria N. Pipak, Esquire
        Marie Milie Jones, Esquire
        Michael R. Lettrich, Esquire
        Yana L. Warshafsky, Esquire


        (Via CM/ECF Electronic Mail)




                                                2
